DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 6, 8, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al. (US 2010/0026656 A1, hereinafter referred as “Hotelling”) in view of Noguchi et al. (US 2017/0153749 A1, hereinafter referred as “Noguchi”).
 	Regarding claim 1, Hotelling discloses a touch substrate (Figs. 2a-2c, ¶0017 and ¶0018 discloses touch screen display 106 can include a viewing area for viewing a display 224 (shown in FIG. 2a) disposed under the cover 104), comprising:
 	a base substrate (104) having a floating electrode region (Figs. 1-2c and Abstract discloses one or more sensors located outside a viewing area of a touch screen display), wherein the floating electrode region comprises a first floating electrode region and a second floating electrode region sequentially arranged along a first direction (Fig. 3 and ¶0040 discloses sensor 118 includes a first plurality of drive nodes 320a, 320b, 320c . . . 320n located adjacent to a first side of the touch screen display and 
 	a plurality of floating touch electrodes (320, 322, 324, 326) in the floating electrode region of the base substrate (104) (Fig. 3 and ¶0017 discloses the electrodes 320, 322, 324, 326 in the mask region 108 that is located beneath the cover 104), wherein the plurality of floating touch electrodes comprise a plurality of first touch electrode groups sequentially arranged along the second direction (Fig. 3 and ¶0040 discloses sensor 118 includes a first plurality of drive nodes 320a, 320b, 320c . . . 320n located adjacent to a first side of the touch screen display and corresponding second plurality of sense nodes 322a, 32b, 322c . . . 322n located adjacent to a second, opposite side of the touch screen display), each of the plurality of first touch electrode groups comprises a first floating touch electrode in the first floating electrode region 
 	….wherein the first floating touch electrode and the second floating touch electrode comprised in a same first touch electrode group are electrically connected with different ones of the signal lines (¶0042 discloses drive nodes 320 correspond to drive lines 228 and the sense nodes 322 correspond to the sense lines 230), and the third floating touch electrode and the fourth floating touch electrode comprised in a same second touch electrode group are electrically connected with different ones of the 
	 Hotelling doesn’t explicitly disclose a plurality of signal lines on the base substrate.
 	However, in a similar field of endeavor, Noguchi discloses a plurality of signal lines on the base substrate (51) (Figs. 19-20 and ¶0106 discloses the second drive electrodes COML2A, COML2B, COML2C, and COML2D are arranged in the frame region 101b of the cover base material 51. Figs. 19-20 and ¶0109 discloses the second drive electrodes COML2A, COML2B, COML2C, and COML2D and the wiring 54 can be formed by a printing method using conductive paste including a metallic material such as silver (Ag) and copper (Cu)… The second drive electrodes COML2A, COML2B, COML2C, and COML2D and the wiring 54 are arranged in a region overlapping the coloring layer 52).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hotelling so that the wiring are prevented from being visually recognized from the outside even in a case of using a metallic material having high conductivity (¶0109).
	Regarding claim 2, Hotelling discloses the touch substrate according to claim 1, wherein the base substrate (104) further has a central region (Fig. 1 and Abstract discloses viewing area of a touch screen display 106 in the central region), and the floating electrode region is a frame region at a periphery of the central region (Fig. 3 and ¶0017 discloses the electrodes 320, 322, 324, 326 in the mask region 108 are located in the periphery of the electronic device 100).
Regarding claim 6, Hotelling discloses the touch substrate according to claim 1, wherein, in the same first touch electrode group, in the second direction, one of the first floating touch electrode and the second floating touch electrode is located between two ends of the other of the first floating touch electrode and the second floating touch electrode (Fig. 3 and ¶0044 discloses first plurality of drive nodes 320a, 320b, 320c . . . 320n located adjacent to a first side of the touch screen display and corresponding second plurality of sense nodes 322a, 32b, 322c . . . 322n located adjacent to a second, opposite side of the touch screen display).
	Regarding claim 8, Hotelling discloses the touch substrate according to claim 1, wherein, for the plurality of first touch electrode groups, each first floating touch electrode corresponds to one second floating touch electrode (Fig. 3 and ¶0044 discloses first plurality of drive nodes 320a, 320b, 320c . . . 320n located adjacent to a first side of the touch screen display and corresponding second plurality of sense nodes 322a, 32b, 322c . . . 322n located adjacent to a second, opposite side of the touch screen display), and each second floating touch electrodes corresponds to one first floating touch electrode (Fig. 3 and ¶0044 discloses first plurality of drive nodes 320a, 320b, 320c . . . 320n located adjacent to a first side of the touch screen display and corresponding second plurality of sense nodes 322a, 32b, 322c . . . 322n located adjacent to a second, opposite side of the touch screen display).
	Regarding claim 13, Hotelling discloses the touch substrate according to claim 1, wherein, in the first direction, a ratio of a distance between the first floating touch electrode and the second floating touch electrode comprised in the same first touch electrode group to a size of each of the first floating touch electrode and the second 
	Regarding claim 15, Hotelling discloses the touch substrate according to claim 1, further comprising: a light shielding portion (Fig. 3 and ¶0029 discloses capacitive sensor 118 positioned behind the mask 108), wherein the plurality of floating touch electrodes… located within a region where an orthographic projection of the light shielding portion on the base substrate (104) is located (Fig. 3 and ¶0029 discloses capacitive sensor 118 positioned behind the mask 108).
 	Hotelling doesn’t explicitly disclose the plurality of signal lines are located within a region where an orthographic projection of the light shielding portion on the base substrate is located.
  	However, in a similar field of endeavor, Noguchi discloses the plurality of signal lines (54) are located within a region where an orthographic projection of the light shielding portion (52) on the base substrate (51) is located (Figs. 19-20 and ¶0109 discloses The second drive electrodes COML2A, COML2B, COML2C, and COML2D and the wiring 54 are arranged in a region overlapping the coloring layer 52).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hotelling so that the wiring are prevented from being visually recognized from the outside even in a case of using a metallic material having high conductivity (¶0109).
	Regarding claim 16, Hotelling discloses an electronic device, comprising the touch substrate according to claim 1 (Abstract and Fig. 3 discloses electronic device 
 	Regarding claim 17, Hotelling discloses the electronic device according to claim 16, further comprising: a non-floating touch structure (Figs. 2a-2c discloses touch sensor panel 226), wherein the floating electrode region is at a periphery of an orthographic projection of the non-floating touch structure on the base substrate (104) (Fig. 3 and ¶0017 discloses the electrodes 320, 322, 324, 326 in the mask region 108 outside of the viewing area of the touch screen display 106).

4. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Noguchi and in further view of Chai et al. (US 2017/0192607 A1, hereinafter referred as “Chai”).
 	Regarding claim 9, Hotelling as modified doesn’t explicitly disclose the touch substrate according to claim 1, wherein an orthographic projection of a part of the plurality of signal lines on the base substrate is overlapped with an orthographic projection of a part of the plurality of floating touch electrodes on the base substrate.
 	However, in a similar field of endeavor, Chai discloses wherein an orthographic projection of a part of the plurality of signal lines (24) on the base substrate (21) is overlapped with an orthographic projection of a part of the plurality of floating touch electrodes (28) on the base substrate (21) (Figs. 3, 4a and ¶0030 discloses the array substrate according to an embodiment of the present disclosure includes a substrate 21, a common electrode layer and a wiring layer arranged on a same side of the substrate 21. Fig. 3 illustrates a portion of the wiring 24 on the substrate 21 overlaps the electrodes 28 on the substrate 21).
.

5. 	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Noguchi and in further view of Lim et al. (US 2018/0018029 A1, hereinafter referred as “Lim”).
	Regarding claim 10, Hotelling as modified doesn’t explicitly disclose the touch substrate according to claim 1, wherein a distance between adjacent ones of the plurality of first touch electrode groups and a distance between adjacent ones of the plurality of second touch electrode groups are both greater than or equal to 1 mm.
 	However, in a similar field of endeavor, Lim discloses wherein a distance between adjacent ones of the plurality of first touch electrode groups and a distance between adjacent ones of the plurality of second touch electrode groups are both greater than or equal to 1 mm (Figs. 2A, 3A and ¶0067 discloses points P1 and P2 are spaced from one another by at least 9mm, thus the distance between top and bottom first additional sensing electrodes 31 and the distance between left and right second additional sensing electrodes 32 are at least greater than 1mm).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hotelling for the purpose of integrating the additional sensing electrodes onto a frame of a device that is large enough to accommodate a reasonably sized display.
	Regarding claim 11, Hotelling as modified doesn’t explicitly disclose the touch substrate according to claim 1, wherein, in the first direction, a distance between the 
	However, in a similar field of endeavor, Lim discloses wherein, in the first direction, a distance between the first floating touch electrode and the second floating touch electrode comprised in the same first touch electrode group is greater than or equal to 1 mm (Figs. 2A, 3A and ¶0067 discloses points P1 and P2 are spaced from one another by at least 9mm, thus the distance between top and bottom first additional sensing electrodes 31 and the distance between left and right second additional sensing electrodes 32 are at least greater than 1mm).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hotelling for the purpose of integrating the additional sensing electrodes onto a frame of a device that is large enough to accommodate a reasonably sized display.

6. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Noguchi and in further view of Kent et al. (US 2008/0192014 A1, hereinafter referred as “Kent”).
	Regarding claim 12, Hotelling as modified doesn’t explicitly disclose the touch substrate according to claim 1, wherein, in both the first direction and the second direction, sizes of the first floating touch electrode and the second floating touch electrode are all greater than or equal to 1 mm.
 	However, in a similar field of endeavor, Kent discloses wherein, in both the first direction and the second direction, sizes of the first floating touch electrode (20) and the second floating touch electrode (20) are all greater than or equal to 1 mm (Fig. 1 and 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hotelling for the purpose of for having the width and the length of the electrodes wide enough for performing an accurate sensing operation.

7. 	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling in view of Noguchi and in further view of Suzuki et al. (US 2018/0329569 A1, hereinafter referred as “Suzuki”).
	Regarding claim 18, Hotelling as modified doesn’t explicitly disclose the electronic device according to claim 17, wherein the electronic device comprises: a non-floating touch device, comprising an array substrate and the non-floating touch structure, wherein the array substrate comprises a plurality of switches arranged in an array; and a bonding adhesive, located between the non-floating touch device and the touch substrate and bonding the non-floating touch device to the touch substrate.
 	However, in a similar field of endeavor, Suzuki discloses wherein the electronic device comprises: a non-floating touch device (Fig. 1 and ¶0046 discloses integrated touch sensor display device), comprising an array substrate (Figs. 9-10 and ¶0091 discloses array of pixels Pix on pixel substrate 2 which includes a first substrate 21, pixel electrodes 22, the first electrodes COML, and a polarizing plate 35B) and the non-floating touch structure (Fig. 9 and ¶0076 discloses display device 1), wherein the array 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hotelling for the purpose of bonding the cover member to the touch display device in order to hold the touch display device in the viewing region. 
	Regarding claim 19, Hotelling as modified doesn’t explicitly disclose the electronic device according to claim 18, wherein the array substrate is a display panel.
 	However, in a similar field of endeavor, Suzuki discloses wherein the array substrate is a display panel (¶0076 discloses as illustrated in FIG. 9, the display device 1 includes a pixel substrate 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hotelling for the purpose of forming an array of pixels that are individually addressed on the array substrate. 
Allowable Subject Matter
Claims 3-5, 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692